Cite as 2014 Ark. App. 546

                ARKANSAS COURT OF APPEALS
                                   DIVISIONS II & III
                                     No. CV-13-803


DUSTIN MCDANIEL, ARKANSAS                        Opinion Delivered   October 8, 2014
ATTORNEY GENERAL, CONSUMER
UTILITIES RATE ADVOCACY                          APPEAL FROM THE ARKANSAS
DIVISION                                         PUBLIC SERVICE COMMISSION
                    APPELLANT                    [DOCKET NO. 12-056-U]

V.


ARKANSAS PUBLIC SERVICE
COMMISSION and ENTERGY
ARKANSAS, INC.
                     APPELLEES                   REVERSED AND REMANDED



                            KENNETH S. HIXSON, Judge


       This is the companion case to a separate appeal handed down by this court today in

McDaniel v. Arkansas Public Service Commission, 2014 Ark. App. 529. That appeal arises from

Order No. 7 of the Arkansas Public Service Commission in Docket No. 12-056-U, in which

the Commission found that an interim surcharge imposed by Entergy Arkansas, Inc.,

complied with Act 310 of 1981, and from Order No. 8 approving Entergy’s rate schedule for

the surcharge. This court reversed and remanded Orders 7 and 8 for additional findings by the

Commission.

       The present appeal is from Order No. 9 in Docket No. 12-056-U. That Order altered

the rate schedule approved by the Commission in Order No. 8. The Consumer Utilities Rate

Advocacy Division of the Arkansas Attorney General’s Office (“the AG”) has appealed from
                                Cite as 2014 Ark. App. 546

Order No. 9 and asserts the same grounds for reversal as in the companion appeal.

       In light of the identical nature of the issues in both appeals, we adopt the reasoning

employed in McDaniel v. Arkansas Public Service Commission, 2014 Ark. App. 529, and reverse

and remand the Commission’s Order No. 9.

       GLADWIN, C.J., and PITTMAN, WALMSLEY, and WOOD, JJ., agree.

       BROWN, J., dissents.

       Dustin McDaniel, Att’y Gen., by: Emon O. Mahony, Ass’t Att’y Gen., for appellant.

       Tucker Raney, Assistant General Counsel of Entergy Services, Inc.; N. Wesley Hunt,

Counsel of Entergy Services, Inc.; Perkins & Trotter, PLLC, by: Scott C. Trotter; and Wright,

Lindsey & Jennings, by: N. M. Norton, for appellees.




                                              2